Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 16 November 1806
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                        
                            La Grange 16th November
                        
                        Permit me, My dear friend, to Inclose the Copies of Letters to You, mr Madison, and mr Duplantier which
                                set out this day by a direct Opportunity, So that I shall only Add the Expression of my Affectionate, Grateful Respect and
                            friendship
                        
                            Lafayette
                            
                        
                        
                        
                     Enclosure
                                    
                     
                        
                           My dear Friend
                        
                        La Grange, 16th. November 1806.
                     
                     The Letters to Mr. Madison and M. Duplantier which accompagny this are so full of my Louisiana Concerns that I need not adding any thing on matters of interest. But I want to mingle the feelings of Grateful aﬀection to those of Your own friendly satisfaction at the sight of my present fortunes—I now see that your estimate far from being too sanguine had been underrated—It remains for me to Hope you will approve my Eagerness, to get Rid of every debt, to fulﬁl my engagement with my Brother inLaw Grammont, to insure a revenue on Leases, and to present each of my Children with a Handsome Tract of Land while I Keep for my own management the Largest and most pleasant Plantation that can be made out of the precious grant—The informations I have received from the respectable Gentleman introduced by Governor Claiborne and Mr. Duplantier were given in presence of my excellent friend M. Dan. Parker whose Knowledge in Business is equal to his aﬀectionate Concerns in my behalf—We have been convinced that your Kind Exertions and perseverant care had not only garanteed but exceeded the solution of a Pecuniary problem the possibility of which I had not even in my thought indulged—Have You been so Kind, my dear Sir, as to communicate to Congress and the Public an oﬃcial Letter to the Secretary at War, the inadequate but heartily felt expression of my gratitude? I have been much pleased to hear that all the Monney necessary for my Liberation can be raised in the Very City of New Orleans, half cash, half Goods which may be consigned to the house of M. Baring and his friends—There you Know I am attached by a grateful sense of the most essential noble services, equally remarkable by the Greatness of the obligation itself and by the manner in which it has been confered.
                     I will not in this Letter much dwell on politics—Your Diplomatic Correspondance tells you every thing that can be Known—Indeed, the mere Bulletins of the Army, the Anhiliation of every hostile power on this side of the Oder and farther on, and the geographical position of french Head quarters, and the several Bodies of our troops need not any farther Illustration—The anciens system and ancient Princes of the European Continent are tumbling to pieces not However in the name of or to the immediate proﬁt of the Republican principles from which the movement that overthrows them has originally Sprung—But altho’ from the same Center a diﬀerent direction has been taken many things are done in the Way, such as suppression of monks Equality of Taxes &c. being now become matters of course which help to lessen several Bigotries of every Kind—In the mean While the Superiority of the french army, under the Conduct of so able a chief, is acknowledged in Europe to be irresistible.
                     My Son, Son in law and all my personal friends in the Army, altho’ all have been engaged and some have much contributed to the success, have not hitherto met any material Accident—I have some days ago dined at a Polish Meeting for the anniversary of Kosciusko who himself was there—Mr. and Made. de Tessé are in pretty good Health at this moment—I have lately spent one day at the New Country seat of Mad. de La Rochefoucauld, not far from Meaux—Mad. de Lafayette is in the same situation with respect to Her indiﬀerent Health and humour in the Leg—My Daughter in Law and Daughter Virginia are going to encrease the number of proprietors of the Louisiana Grant—It is almost superﬂuous to add that I am Constantly employed upon and much pleased with my rural occupations—Nor will I add any thing more to day but the hearty tender of the aﬀectionate Grateful regard of all the family, father, mother and children. You Know better than I Could express them, the sentiments for ever engraved in the heart of
                     Your aﬀectionate friend
                     
                        
                           Lafayette
                        
                     
                  
                  
               